DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-20, 22-35, 37, and 41 of U.S. Patent No. 10,856,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dishon (US 2015/0257861) in view of Crossman (US 2009/0230756).
Regarding claims 24 and 33, Dishon discloses a body configured to form a basis for an interdental cleaner, the body comprising a handle portion (14) having a substantially flat configuration with a center plane, and a cleaning body portion (27) extending from the handle portion; a coating material (paragraph 23); and wherein the coating material is configured to at least partially cover the handle portion (14) and to extend to the cleaning body portion (paragraph 23; “the pick 16 overlies at least a portion of the handle 14)”. Dishon does not disclose at least one rim section that partially surrounds the handle portion to define a recess, wherein the rim section projects outwardly with respect to the center plane; wherein the rim section has a passage between the handle portion and the cleaning body portion. Crossman teaches a dental flossing device comprising at least one rim section (14) that partially surrounds the handle portion to define a recess (see Figure 2), wherein the rim section projects outwardly with respect to the center plane; wherein the rim section has a passage between the handle portion and the cleaning body portion (see Figure 2; paragraph 21). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the handle portion of Dishon be made with a rim section as taught by Crossman to allow for provide a recessed area with grips to allow for additional control over the device.
Regarding claim 25, Crossman further teach the handle portion has a first rim section on a first side with respect to the center plane, the first rim section defining a first recess of the handle portion; and wherein the handle portion has a second rim section on a second side with respect to the center plane, the second rim section defining a second recess of the handle portion; each rim section having a passage between the handle portion and the cleaning body portion (see Figure 3). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the handle portion of Dishon have rims located on a front and back side as taught by Crossman to allow for additional control over the device.
Regarding claim 26, the combination of Dishon and Crossman disclose a transition portion between the handle portion and the cleaning body portion, the transition portion defining an elongated passage (Figure 2 of Crossman) that extends through the rim section and along which the coating material is configured to extend.
Regarding claim 27, the combination of Dishon and Crossman disclose the transition portion passage tapers from the handle portion to the cleaning body portion (Dishon Figure 1).
Regarding claims 28 and 42, combination of Dishon and Crossman disclose the body comprises a thermoplastic material (Dishon paragraph 22).
Regarding claims 29 and 43, combination of Dishon and Crossman disclose the body is injection molded in one piece forming the handle portion and the cleaning body portion (Dishon paragraph 24). Furthermore, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claims 30-31, the combination of Dishon and Crossman disclose the claimed invention except for the body has a fiber reinforcement with a proportion of 5-30% by weight. It would have been obvious to one having ordinary skill in the art before the effective filing date to have a fiber reinforcement with a proportion of 5-30% or 10-20% by weight, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 32 and 34, combination of Dishon and Crossman disclose the coating material when applied to the cleaning body portion is configured to form a plurality of teeth-cleaning elements projecting radially with respect to the cleaning body portion (Dishon Figure 3).
Regarding claim 35, combination of Dishon and Crossman disclose teeth- cleaning elements are in the shape of flanges that are arranged in alternate pairs at spaced positions along the cleaning portion of the interdental cleaner (Dishon Figure 1).
Regarding claim 36, combination of Dishon and Crossman disclose the coating material of the gripping portion forms a relief structure (Crossman Figure 1).
Regarding claim 37, combination of Dishon and Crossman disclose relief structure is of negative type, whereby coating material is left out in certain areas so that at least one surface of the underlying body material is exposed (Crossman Figure 1).
Regarding claim 38, combination of Dishon and Crossman disclose the relief structure comprises grooves formed in the coating material on the gripping portion (Crossman Figure 1).
Regarding claim 39, combination of Dishon and Crossman disclose the coating material is an elastic material (Dishon paragraph 25).
Regarding claim 40, the combination of Dishon and Crossman disclose the coating material comprises a rubber material (Dishon paragraph 25).
Regarding claim 41, combination of Dishon and Crossman disclose do not disclose the rubber material has a hardness Shore A in the range 10-60. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the rubber material of Dishon have a Shore A hardness in the range of 10-60s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 44, Dishon discloses a body configured to form a basis for an interdental cleaner, the body comprising a handle portion (14) having a substantially flat configuration with a center plane, and a cleaning body portion (27) extending from the handle portion; a coating material (paragraph 23); and wherein the coating material is configured to at least partially cover the handle portion (14) and to extend to the cleaning body portion (paragraph 23; “the pick 16 overlies at least a portion of the handle 14)”. Dishon does not disclose at least one rim section that partially surrounds the handle portion to define a recess, wherein the rim section projects outwardly with respect to the center plane; wherein the rim section has a passage between the handle portion and the cleaning body portion. Crossman teaches a dental flossing device comprising at least one rim section (14) that partially surrounds the handle portion to define a recess (see Figure 2), wherein the rim section projects outwardly with respect to the center plane; wherein the rim section has a passage between the handle portion and the cleaning body portion (see Figure 2; paragraph 21). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the handle portion of Dishon be made with a rim section as taught by Crossman to allow for provide a recessed area with grips to allow for additional control over the device. Furthermore, the combination of Dishon and Crossman disclose the claimed invention except for the body has a fiber reinforcement with a proportion of 5-30% by weight. It would have been obvious to one having ordinary skill in the art before the effective filing date to have a fiber reinforcement with a proportion of 5-30% or 10-20% by weight, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 45, Dishon discloses a body configured to form a basis for an interdental cleaner, the body comprising a handle portion (14) having a substantially flat configuration with a center plane, and a cleaning body portion (27) extending from the handle portion; a coating material (paragraph 23); and wherein the coating material is configured to at least partially cover the handle portion (14) and to extend to the cleaning body portion (paragraph 23; “the pick 16 overlies at least a portion of the handle 14”) the coating material has a thickness at a free end tip of the cleaning portion that is greater than the coating material thickness at an adjacent axial section of the cleaning portion (paragraph 24; Figure 1).
Dishon does not disclose at least one rim section that partially surrounds the handle portion to define a recess, wherein the rim section projects outwardly with respect to the center plane; wherein the rim section has a passage between the handle portion and the cleaning body portion. Crossman teaches a dental flossing device comprising at least one rim section (14) that partially surrounds the handle portion to define a recess (see Figure 2), wherein the rim section projects outwardly with respect to the center plane; wherein the rim section has a passage between the handle portion and the cleaning body portion (see Figure 2; paragraph 21). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the handle portion of Dishon be made with a rim section as taught by Crossman to allow for provide a recessed area with grips to allow for additional control over the device.
Regarding claims 46, Dishon discloses a body configured to form a basis for an interdental cleaner, the body comprising a handle portion (14) having a substantially flat configuration with a center plane, and a cleaning body portion (27) extending from the handle portion; a coating material (paragraph 23); and wherein the coating material is configured to at least partially cover the handle portion (14) and to extend to the cleaning body portion (paragraph 23; “the pick 16 overlies at least a portion of the handle 14”) the coating material has a thickness at a free end tip of the cleaning portion that is greater than the coating material thickness at an adjacent axial section of the cleaning portion (paragraph 24; Figure 1). 
Dishon does not disclose at least one rim section that partially surrounds the handle portion to define a recess, wherein the rim section projects outwardly with respect to the center plane; wherein the rim section has a passage between the handle portion and the cleaning body portion. Crossman teaches a dental flossing device comprising at least one rim section (14) that partially surrounds the handle portion to define a recess (see Figure 2), wherein the rim section projects outwardly with respect to the center plane; wherein the rim section has a passage between the handle portion and the cleaning body portion (see Figure 2; paragraph 21). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the handle portion of Dishon be made with a rim section as taught by Crossman to allow for provide a recessed area with grips to allow for additional control over the device. Furthermore, whereby the transition section has at least one area that is non-coated and that thereby exposes at least one surface of the underlying body material (i.e. sides of Crossman).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
9/1/2022